          21-03009-hcm
El Paso County - County CourtDoc#1-53
                              at Law 6   Filed 05/03/21 Entered 05/03/21 19:21:25 Exhibit
                                                                                     FiledTab  50 Pg 15:00
                                                                                           10/16/2020   of PM
                                                           3                                 Norma Favela Barceleau
                                                                                                              District Clerk
                                                                                                           El Paso County
                                                                                                           2020DCV0914
                                               CAUSE NO. 2020DCV0914

            WESTAR INVESTORS GROUP, LLC,    §                          IN THE COUNTY COURT
            SUHAIL BAWA, AND SALEEM MAKANI, §
                                            §
                 Plaintiffs,                §
                                            §
            v.                              §
                                            §                          AT LAW NO. 6
            THE GATEWAY VENTURES, LLC,      §
            PDG PRESTIGE, INC., MICHAEL     §
            DIXSON, SURESH KUMAR,           §
            AND BANKIM BHATT,               §
                                            §
                 Defendants.                §                          EL PASO COUNTY, TEXAS

                 DEFENDANT BANKIM BHATT’S RESPONSE TO PLAINTIFFS’ MOTION TO
                  QUASH DEFENDANT BANKIM BHATT’S NOTICES OF DEPOSITIONS TO
                     PLAINTIFFS AND IN THE ALTERNATIVE, MOTION TO STRIKE

            TO THE HONORABLE JUDGE OF SAID COURT:

                    COMES NOW, BANKIM BHATT, Defendant, and files this its Response to Plaintiffs’

            Motion to Quash Defendant’s Notices of Depositions and in the alternative, Motion to Strike

            Plaintiffs’ Motion to Quash and Request for Sanctions, and would respectfully show the Court as

            follows:

            A.      Plaintiffs’ Motion to Quash

            1.      Plaintiff’s counsel filed its motion to quash on October 13, 2020 but did not make any

            attempt to confer with Defendant Bhatt’s counsel to offer dates or attempt to resolve pursuant to

            the Texas Rules of Civil Procedure 191.2.

            2.      On October 8, 2020, Defendant Bhatt served Notices of Deposition for Plaintiffs’ Saleem

            Makani (“Makani”), Suhail Bawa (“Bawa”). The depositions were noticed for November 18 and

            19th and alternate notices were offered should those dates be unavailable for November 23rd and

            24th, 2020. See attached as Exhibit “A.”
21-03009-hcm Doc#1-53 Filed 05/03/21 Entered 05/03/21 19:21:25 Exhibit Tab 50 Pg 2 of
                                        3



  2.      Since August 28, 2020, Counsel for Defendant Bhatt repeatedly requested dates for

  Plaintiffs’ deposition to all counsel. On September 17, 2020, undersigned counsel’s paralegal

  again requested dates for Plaintiffs’ deposition. To date, undersigned has not received any

  proposed dates for Plaintiffs’ deposition. See attached correspondence as Exhibit “B.” Plaintiffs’

  motion to quash fails to offer any proposed dates pursuant to the TRCP.

  3.      The parties are set for trial on July 19, 2021. Plaintiffs’ have no valid reason to quash the

  depositions and Plaintiff’s counsel continues to violate the rules of discovery.

  4.      Defendant Bhatt would move that this Honorable Court strike Plaintiffs’ motion to quash

  for failure to confer pursuant to the TRCP and have parties appear in-person within the venue of

  Plaintiffs’ case at issue.

  B.      Request for Fees

  5.      Plaintiffs’ delay and additional work resulting through hearing of this matter, has cost

  Defendant Bhatt at least $2,500.00 in legal fees. Defendant respectfully requests this Court to

  Order Plaintiffs’ to pay the costs of legal fees incurred by Defendant, Bhatt.

          WHEREFORE, PREMISES CONSIDERED, Defendant Bhatt requests that Plaintiffs’

  Motions to Quash be stricken, and an Order either ordering Plaintiffs’ to be deposed in-person at

  a mutually convenient date or the dates of November 18th and 19th, 2020, additionally, Defendant

  request its attorney’s fees, costs, and expenses, incurred as a result of Plaintiffs’ motion to quash,

  and for any further relief to which Plaintiff may be entitled.




                                                    2
21-03009-hcm Doc#1-53 Filed 05/03/21 Entered 05/03/21 19:21:25 Exhibit Tab 50 Pg 3 of
                                        3




                                                           Respectfully submitted,

                                                           RAY | PENA | McCHRISTIAN, P.C.
                                                           5822 Cromo Dr.
                                                           El Paso, Texas 79922
                                                           (817) 832 7200- Phone
                                                           (817) 832-7333- Fax
                                                           jray@raylaw.com
                                                           jlucky@raylaw.com

                                                   By:     /s/ Jeffrey T. Lucky
                                                           JEFF RAY
                                                           State Bar No. 16604400
                                                           JEFFREY THOMAS LUCKY
                                                           State Bar No. 12667350

                                                           Attorneys for Defendant Bankim Bhatt,
                                                           M.D.


                                      CERTIFICATE OF SERVICE

          I certify that on October 16, 2020, the foregoing document was served via electronic service to all
  counsel of record pursuant to the Texas Rules of Civil Procedures.


                                                           /s/ Jeffrey T. Lucky
                                                           JEFFREY THOMAS LUCKY




                                                      3
